         Case 1:18-cr-00111-DLF Document 182 Filed 07/23/21 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

        v.
                                                           Criminal No. 18-cr-111-1 (DLF)
 JAMES ANTHONY SPEAKS, JR.,

                Defendant.


                         MEMORANDUM OPINION AND ORDER

       James A. Speaks, Jr., is serving a five-year sentence at Federal Correctional Institution

Schuylkill (“FCI Schuylkill”) after pleading guilty to Using, Carrying and Possessing a Firearm

During a Drug Trafficking Offense, in violation of 18 U.S.C. § 924(c)(1). Before the Court is

the defendant’s pro se motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A) based

on the threat posed to him by COVID-19 and based on his family circumstances. For the reasons

that follow, the Court will deny the defendant’s motion.

I.     BACKGROUND

       In 2014, the FBI’s Safe Streets Task Force began investigating large-scale drug

trafficking operations in the Washington, D.C. metropolitan area. See Statement of Offense at 2,

Dkt. 91. Through this investigation, the FBI identified Speaks as a large-scale supplier and

distributor of large quantities of cocaine base and heroin in the District of Columbia and

Maryland. Id.

       On April 24, 2018, a federal grand jury returned a four-count indictment against Speaks.

See Dkt. 1. On January 22, 2019, Speaks pleaded guilty to Count Three of the Indictment, which

charged him with violating 18 U.S.C. § 924(c). See Plea Agreement, Dkt. 92. As part of his

plea, Speaks admitted that he distributed cocaine base and heroin and that a semi-automatic
          Case 1:18-cr-00111-DLF Document 182 Filed 07/23/21 Page 2 of 9




handgun recovered in a search warrant of his home in Maryland was used in furtherance of his

drug distribution scheme. See Statement of Offense at 3. On April 12, 2019, this Court

sentenced Speaks to a five-year mandatory minimum penalty, see 18 U.S.C. § 924(c)(1)(A)(i),

and 60 months of supervised release, see Judgment at 2–3, Dkt. 138.

        Speaks is currently serving his sentence at FCI Schulykill. On September 1, 2020,

Speaks submitted a request for a sentence reduction to FCI Schuylkill’s warden, see Def.’s Mot.

for Compassionate Release (“Def.’s Mot.”) at 1, Dkt. 174, who denied the request on October 5,

2020, see Gov’t’s Ex. 2, Dkt. 177-3. Speaks then filed this pro se motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A), see Def.’s Mot., which the government opposes,

see Gov’t’s Opp’n, Dkt. 177.

II.     LEGAL STANDARD

        Generally, federal courts “may not modify a term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582(c). “Section 3582(c)(1)(A) of Title 18 provides one exception to

this general rule[,]” as it “authorizes federal courts to entertain a motion for a sentence reduction

brought by the Director of the BOP or by the defendant,” provided that certain conditions are

met. United States v. Greene, No. 71-cr-1913, 2021 WL 354446, at *6 (D.D.C. Feb. 2, 2021).

        If the defendant is the movant, he must first exhaust his administrative remedies. See 18

U.S.C. § 3582(c)(1)(A). This requires establishing that he “has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf” or

that 30 days have passed “from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” Id.

        A defendant also “has the burden of establishing that he is eligible for a sentence

reduction under § 3582(c)(1)(A)(i).” United States v. Holroyd, 464 F. Supp. 3d 14, 17 (D.D.C.




                                                  2
         Case 1:18-cr-00111-DLF Document 182 Filed 07/23/21 Page 3 of 9




2020). Under that provision, the Court may grant a defendant’s motion for compassionate

release only if “after considering the factors set forth in [18 U.S.C. § 3553(a)],” the Court finds

that “extraordinary and compelling reasons warrant such a reduction” and “such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A).

       The D.C. Circuit recently held that policy statement U.S.S.G. § 1B1.13, which refers to

compassionate release motions filed by the BOP Director, does not apply to motions filed by

defendants. United States v. Long, 997 F.3d 342, 355 (D.C. Cir. 2021). Consequently, a

defendant who files his own motion for compassionate release “must show that he has exhausted

his administrative remedies with the Bureau of Prisons and that there are ‘extraordinary and

compelling reasons’ warranting relief.” United States v. Oliver, No. 00-cr-157-21, 2021 WL

2913627, at *4 (D.D.C. July 12, 2021) (quoting 18 U.S.C. § 3582(c)(1)(A)(i)). If he makes such

a showing, the Court “may reduce the term of imprisonment . . . after considering the relevant

factors set forth in 18 U.S.C. § 3553(a).” United States v. Winston, No. 94-cr-296-11, 2021 WL

2592959, at *3 (D.D.C. June 24, 2021).

III.   ANALYSIS

       A.      Exhaustion

       As the government concedes, Speaks has satisfied § 3582(c)(1)(A)’s exhaustion

requirement. See Gov’t’s Opp’n at 9 n.2. Section 3582(c)(1)(A) permits a defendant to seek a

sentence reduction after he has “fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is earlier.” 18




                                                  3
         Case 1:18-cr-00111-DLF Document 182 Filed 07/23/21 Page 4 of 9




U.S.C. § 3582(c)(1)(A) (emphasis added). Speaks complied with this requirement by filing his

motion more than 30 days after his request to FCI Schuylkill’s warden.

       B.      Extraordinary and Compelling Reasons

       Turning to § 3582(c)(1)(A)(i)’s requirement of “extraordinary and compelling reasons,”

Speaks offers two potential justifications for his release. First, he contends that he suffers from

medical conditions—diminished lung capacity and hypertension—which will increase his risk of

death or serious illness if he were to contract COVID-19. Def.’s Mot. at 2–3. Second, Speaks

points to his family circumstances, and more specifically, his desire to care for his domestic

partner and minor child, who are both severely asthmatic. Id. at 7–9. As explained below,

neither constitutes an extraordinary or compelling reason for his release under

§ 3582(c)(1)(A)(i).

               1.      Threat of COVID-19

       Speaks claims that he will be “especially vulnerable to the effects of COVID-19 should

he become infected” because he suffers from hypertension as well as diminished lung capacity.

Id. at 2. In fact, Speaks asserts that he has only “one functional lung.” Id. These assertions,

however, are belied by Speaks’s medical records.1 While Speaks was treated for hypertension

from 2011 to 2012, see 2020 BOP Medical Records at 18, he stopped taking hypertension

medication more than eight years ago, id., and has repeatedly denied having hypertension while

in BOP’s custody, see 2019 BOP Medical Records at 14, 21, 48. Thus, Speaks “has not carried

his burden of demonstrating that his hypertension is an extraordinary and compelling reason for



1
  While Speaks did not attach any medical records to his motion, the government obtained
Speaks’s medical records from BOP and has submitted them to the Court. See Gov’t’s Ex. 3
(“2020 BOP Medical Records”), Dkt. 176-4; Gov’t’s Ex. 4 (“2019 BOP Medical Records”), Dkt.
176-5.



                                                 4
         Case 1:18-cr-00111-DLF Document 182 Filed 07/23/21 Page 5 of 9




release.” See United States v. Orji, 486 F. Supp. 3d 398, 402 (D.D.C. 2020); see also United

States v. Douglas, No. 10-cr-171-4, 2021 WL 214563, at *6 (D.D.C. Jan. 21, 2021) (collecting

cases where courts have denied compassionate release “to individuals with controlled or benign

hypertension”).

       As to Speaks’s claim of diminished lung capacity, Speaks did undergo “several medical

procedures” after a 2006 shooting, and has “metal wires in his chest” as a result. Presentence

Report (“PSR”) at 18, Dkt. 120. However, he has submitted no evidence to support his claim

that he has “one functional lung.”2 Def.’s Mot. at 2. His medical records from BOP indicate that

he has consistently denied having any respiratory problems, see, e.g., 2020 BOP Medical

Records at 18, 23, 48, and that he regularly plays basketball and engages in other forms of

exercise, see, e.g., id. at 13. Speaks therefore has not demonstrated that his alleged respiratory

problems are sufficiently severe to constitute an extraordinary and compelling justification for

his release under § 3582(c)(1)(A)(i). See United States v. Franklin, 07-cr-178, 2020 WL

4049917, at *2 (D.D.C. July 20, 2020) (denying compassionate release in light of the “absence of

documentation” regarding the severity of the defendant’s medical conditions); see also, e.g.,

United States v. Coles, 455 F. Supp. 3d 419, 425 (E.D. Mich. 2020) (denying compassionate

release to a defendant who claimed to have asthma but whose BOP medical records “contain[ed]

at least four occasions where [the defendant] denie[d] having respiratory problems”).




2
 Speaks’s medical records repeatedly indicate that his sternotomy incision is “well healed,”
2020 BOP Medical Records at 10, 12, 28, though the parties dispute whether this means that
Speaks’s lungs are also “well-healed,” compare Gov’t’s Opp’n at 10 (contending Speaks’s
medical records describe his lungs as “well-healed” (citing 2020 BOP Medical Records at 28)),
with Def.’s Reply at 9 (disputing this account). Regardless, as noted, Speaks has not pointed to
any evidence that documents the severity of his alleged respiratory problems or that substantiates
his claim of diminished lung capacity.



                                                 5
         Case 1:18-cr-00111-DLF Document 182 Filed 07/23/21 Page 6 of 9




       Insofar as Speaks contends that COVID-19 itself constitutes an extraordinary and

compelling circumstance that justifies his release, see, e.g., Def.’s Reply at 2, “the ‘mere

existence of COVID-19 in society and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release,’” United States v. Dempsey, No. 19-

cr-368, 2021 WL 2073350, at *3 (D.D.C. May 24, 2021) (quoting United States v. Raia, 954

F.3d 594, 597 (3d Cir. 2020)). Moreover, the number of BOP inmates who are infected with the

virus has dropped significantly since the height of the pandemic. When Speaks filed his motion,

FCI Schuylkill had reported “just one inmate case of COVID-19 and two staff cases.” Gov’t’s

Opp’n at 6. And the facility does not currently have a single inmate or staff member infected

with the virus. See COVID-19 Cases, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/ (listing no positive cases at FCI Schuylkill as of July 23,

2021); see also United States v. Webb, No. 09-cr-755, 2021 WL 2810069, at *6 (E.D. Pa. July 6,

2021) (“COVID-19 is no longer present to a significant degree at FCI Schuylkill.”).

               2.      Family Circumstances

       Alternatively, Speaks contends that family circumstances warrant his release because his

domestic partner, Ebony Tidline, and their daughter suffer from “severe chronic asthma,” and his

release is therefore necessary in order for him to “become the caregiver” for them both. Def.’s

Mot. at 7. Speaks has also submitted a letter from Tidline in which she indicates that she has

“suffered from chronic asthma for over 10 years,” has recently “had multiple exacerbations”

which have led to her hospitalization “on several occasions,” and has “struggl[ed] to find child

care on these occasions.” Tidline Letter at 1, Dkt. 174. While the Court is sympathetic to these

challenges, they do not establish extraordinary and compelling circumstances that justify

Speaks’s release.




                                                 6
         Case 1:18-cr-00111-DLF Document 182 Filed 07/23/21 Page 7 of 9




       U.S.S.G. § 1B1.13, which is not binding here, see Long, 997 F.3d at 355, nonetheless

guides the Court “in the exercise of its discretion,” and “that policy statement suggests that

family circumstances should warrant release only in extreme circumstances,” United States v.

Piles, 19-cr-292-5, 2021 WL 1198019, at *2 (D.D.C. Mar. 30, 2021) (citation and internal

quotation marks omitted). Application note 1(c) to U.S.S.G. § 1B1.13 indicates that the death or

incapacitation of a defendant’s domestic partner who is the primary caretaker of the defendant's

minor children is one such circumstance, but only where “the defendant would be the only

available caregiver.” See U.S.S.G. § 1B1.13 cmt. n.1(C).

       Although Speaks asserts that Tidline is “incapacitated” by her asthma, Def.’s Mot. at 10

(citing U.S.S.G. § 1B1.13), Speaks has not provided any medical records demonstrating her

incapacity. See generally Def.’s Mot.; see also United States v. Garcia, No. 09-cr-224-01, 2021

WL 719763, at *5 (E.D. Pa. Feb. 23, 2021) (rejecting a similar incapacitation argument where

the defendant did not provide an explanation of the primary caregiver’s condition or medical

records demonstrating incapacity). Nor does the record before the Court reflect that Tidline is

incapable of caring for herself or their child, or that Tidline has no other caregivers. See

generally Tidline Letter; see also Gov’t’s Ex. 2 at 2 (“[A]ccording to [Speaks’s] PSI, [his]

mother has moved to Washington DC, in order to help care for [his] children since [his]

incarceration.”). Speaks has thus failed to substantiate his claim that his family circumstances

qualify as extraordinary and compelling under § 3582(c)(1)(A)(i).

       C.      Section 3553(a) Factors

       Finally, “even if [Speaks] had presented ‘extraordinary and compelling reasons’ for

release, the Court may reduce his term of imprisonment only if the balance of the § 3553(a)

factors favor his release.” United States v. Edwards, No. 03-cr-234, 2020 WL 5518322, at *4




                                                  7
            Case 1:18-cr-00111-DLF Document 182 Filed 07/23/21 Page 8 of 9




(D.D.C. Sept. 12, 2020); see also 18 U.S.C. § 3582(c)(1)(A) (“[T]he court . . . may reduce the

term of imprisonment . . . after considering the factors set forth in section 3553(a) to the extent

that they are applicable”). Weighing all of the § 3553(a) factors, including the nature and

circumstances of Speaks’s offense and his history and characteristics, release is not warranted.

       When Speaks entered his plea, he admitted to supplying “large quantities” of cocaine

base and heroin to co-conspirators in the Washington, D.C. area and carrying a firearm to further

his drug trafficking operation. Statement of Offense at 2–3. And even before his conviction in

this case, Speaks had a long history of drug dealing and violence. See PSR at 7–17. Just last

year, Speaks was cited for possession of narcotics while in BOP’s custody. Gov’t’s Opp’n at 13

(citing Gov’t’s Ex. 5 (“Inmate Discipline Data”), Dkt. 177-6). Speaks’s programming efforts at

FCI Schuylkill, see Def.’s Mot. at 11, 14, and his professional and life goals, see id. at 10–12, are

commendable, but his overall record “reinforce[s] the Court’s concern[s] that [Speaks] has a

tendency to get involved with drugs, dangerous weapons, or both,” Dempsey, 2021 WL 2073350,

at *5, and that he continues to pose a substantial threat to public safety. Serving “[a]nything less

than a [60-month] sentence—which, after all, is the product of a mandatory minimum—would

not reflect the seriousness of the offense, promote respect for the law, provide just punishment,

or afford adequate deterrence.” Holroyd, 464 F. Supp. 3d at 21 (internal quotation marks

omitted).

       Accordingly, it is

       ORDERED that the defendant’s Motion for Compassionate Release, Dkt. 174, is

DENIED.




                                                  8
         Case 1:18-cr-00111-DLF Document 182 Filed 07/23/21 Page 9 of 9




                                                ________________________
                                                DABNEY L. FRIEDRICH
July 23, 2021                                   United States District Judge




                                       9
